Exhibit 10.02







[exhibit1002002.gif] [exhibit1002002.gif]




Daybreak Oil and Gas, Inc.

1101 N. Argonne Rd.    Suite A-211                Spokane Valley, WA   99212

Office: (509) 232-7674                            Fax: (509) 232-2220







February 10, 2017




Via electronic mail only




Maximilian Resources, LLC
250 West 55th Street, 14th Floor
New York, NY  10019
Attention:  Zach Weiner






Re:

Loan from Maximilian Resources LLC, to Daybreak Oil and Gas, Inc.




Ladies and Gentlemen:

The undersigned Daybreak Oil and Gas, Inc., is the “Borrower” (and herein
so-called) under that certain Promissory Note covering the Exploration Agreement
for the development of oil and gas interests in Montcalm County, Michigan, by
and between Borrower and Maximilian Resources LLC (“Lender”).

Borrower hereby requests that Lender advance the amount of NINE THOUSAND US
DOLLARS ($9,000) (the “Loan”), pursuant to the terms of the Promissory Note
between Borrower and Lender dated January 17, 2017, as amended to reflect this
advance, for the development of oil and gas interests in Montcalm County,
Michigan.  Borrower hereby directs that such advance be transmitted, by wire
transfer, f to the following account(s):




Amount:

 

Bank:

 

Routing Number (ABA):

 

Account No.:

 

Account Name:

 




To induce Lender to make the advance requested above, the undersigned hereby
certifies to Lender as follows:



1.

All information, including without limitation, all representations, exhibits,
financial statements and other materials, submitted to Lender by Borrower or any
affiliate in connection with or in support of the Loan continues to be correct
and accurate as of the date hereof; and





--------------------------------------------------------------------------------





2.

Except as may have been previously disclosed to Lender, there is no outstanding,
pending or threatened litigation against the undersigned or affecting Borrower
or any surety of any of Borrower’s obligations to Lender, or the collateral for
the Loan which would affect any such person or entity or said collateral in any
material adverse way; and



3.

Neither Borrower nor any other surety of any of Borrower’s obligations to
Lender, has suffered or incurred any material adverse financial change since the
date of the last financial statement submitted by such person or entity to
Lender; and



4.

Borrower has not breached any term, provision, representation, warranty, or
covenant contained in any Loan Documents, each of the representations,
warranties, and covenants of each such person contained in each of the Loan
Documents is true and correct as of the date hereof; and



5.

No event or series of events, that the Lender has not been made aware of, has or
have intervened since the date Borrower initially executed and delivered the
Note, which would either individually or collectively adversely affect the
collateral for the Loan in any material way.







Very truly yours,

 

DAYBREAK OIL AND GAS, INC.,

a Washington corporation

 

 

 

By:

/s/ THOMAS C. KILBOURNE

 

Name:  Thomas C. Kilbourne

Title:     Controller









